DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Fig. 1 (Claims 1-7) in the reply filed on December 7th, 2021 is acknowledged. 
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation, “the metal is copper (Cu), aluminum (Al), ruthenium (Ru), cobalt (Co), or tungsten (W)” while claims 1 and 2 fails to recites “a metal”. It is unclear to the Examiner if the limitation, “the metal” is referring to a metal material of the plurality of metal component or a metal material of some other components in the memory devices. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (Pub. No.: US 2009/0101883 A1), hereinafter as Lai.
Regarding claim 1, Lai discloses a structure used to form a memory devices within an integrated circuit in Figs. 3 and 10, the structure comprising: a plurality of phase change memory (PCM) cells (plurality of stacks 360), wherein each PCM cell includes PCM material (memory element 310 comprises phase change material, GST) between heater material (top and bottom heaters 350, 340) on a first side and a second side of the PCM material (left and right side of memory element 310 as shown in 

    PNG
    media_image1.png
    775
    803
    media_image1.png
    Greyscale

annotated Fig. 10 above) (see Figs. 3, 10 and [0037-0038], [0067]); a plurality of metal components (portions of bit line 1000 in cavities 910 acts as plurality of top electrodes and plurality of bottom electrode 330) (see Fig. 10 and [0037], [0072], [0083]), wherein the heater material on the first side of the PCM material and the heater material on the second side of the PCM material of each of the plurality of the PCM cells is in contact with one of the plurality of the metal components (top heater 350 contacts one portion of bit line 1000 and bottom heater 340 contacts bottom electrode 330) (see Fig. 3 and 
Regarding claim 2, Lai discloses the structure according to claim 1, wherein the heater material is tantalum nitride (top and bottom 350 and 340 being TaN) (see [0038-0039]).
Regarding claim 3, Lai discloses the structure according to claim 1, wherein the metal is copper (Cu), aluminum (Al), ruthenium (Ru), cobalt (Co), or tungsten (W) (assuming the metal is only for one of the plurality of metal components) (see [0039]).
Regarding claim 4, Lai discloses the structure according to claim 1, wherein the PCM material is germanium-antimony-tellurium (GST) (see [0038] and [0049]).
Regarding claim 5, Lai discloses the structure according to claim 1, wherein the plurality of metal components area metal wires (bit line 1000 and bottom electrodes 330 are metal wires) (see [0039] and [0083]).
Regarding claim 6, Lai discloses the structure according to claim 1, further comprising a first metal level below the dielectric (the plug 465/one bottom electrode 330 formed at first metal level as shown in annotated Fig. 10 above), wherein the metal wires form a second metal level (portions of bit line 1000/another bottom electrode 330 formed a second metal level as shown in annotated Fig. 10 above) within the dielectric.
Regarding claim 7, Lai discloses the structure according to claim 1, further comprising a capping layer (a portion of dielectric 700/dielectric 380 as shown in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818